Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  September 27, 2010                                                                                             Marilyn Kelly,
                                                                                                                    Chief Justice

  141225                                                                                              Michael F. Cavanagh
                                                                                                        Maura D. Corrigan
                                                                                                       Robert P. Young, Jr.
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
  PEOPLE OF THE STATE OF MICHIGAN,                                                                    Alton Thomas Davis,
            Plaintiff-Appellee,                                                                                          Justices


  v                                                                 SC: 141225
                                                                    COA: 296703
                                                                    Berrien CC: 2008-405374-FH
  MARK DANIEL HARTMAN,
          Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the May 5, 2010 order of
  the Court of Appeals is considered, and it is DENIED, because we are not persuaded that
  the questions presented should be reviewed by this Court.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           September 27, 2010                  _________________________________________
           p0920                                                               Clerk